Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed October 7, 2021 have been fully considered but they are not persuasive.
	First, applicant argues that the cited references do not provide a prima facie case of obviousness since the Wong and Fullerton references teach away from each other.  This argument is not convincing since the Wong and Fullerton references are not used solely with each other.  Wong et al teaches that the data recorded with two vibrators in simultaneous operation and controlled by unique code sequences can be separated by cross-correlation thereby producing seismograms with little crosstalk (interference).   Fullerton et al teaches generating and controlling seismic waves from simultaneously fired multiple seismic sources (para. 0003) and that Kasami code sequences and Gold code sequences are among the plural code sequences used.  Of note is the suggestion (para. 0009 and claim 7) that the plurality of code sequences can be substantially orthogonal to other code sequences.  Both of these references are applied specifically to modify Tenghamn and therefore it is not relevant whether they teach away from each other.
Next, in response to applicant's argument that the Fullerton reference is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fullerton et al is in the same field of endeavor, seismic prospecting.
Finally, applicants do not argue the merits of the additional references and dependent claim but merely state that since the independent claims are allowable the dependent claims are also allowable.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5, 11, 12 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (‘127) in view of the article to Wong et al and PG-Publications to Sallas et al (‘272) and to Fullerton et al (‘351).
Tenghamn discloses a system and method of seismic surveying.  The method includes operating a plurality of marine vibrators (10) where at least one of the vibrators is operable to emit a composite code sequence that is unique (col. 8, lines 51+), where two or more of the marine vibrators operate contemporaneously for at least one output interval (see abstract), bi-phase modulating the composite code sequences (col. 8, line 63 – col. 9, and col. 13, lines 26-58), detecting seismic energy with one or more seismic sensors (R) after the seismic energy has interacted with subsurface formations, where the seismic energy was emitted from the marine vibrators (10), and where the detecting occurs while operating the plurality of marine vibrators.  The limitation to bi-phase 
The differences between independent claims 1 and 20 and Tenghamn is the claims specify (a) at least one of the marine vibrators repeatedly cycles through a plurality of orthogonal composite code sequences that are unique to the at least one of the marine vibrators, (b) operating the at least one of the marine vibrators continuously with substantially no listening time, and (c) bi-phase modulating at least two maximal-length-type code sequences to have zero amplitude at 0 Hz.  
Per difference (a), Wong et al discloses simultaneous sourcing of seismic land-based vibrators where the two vibrators cycle through code sequences (mSeq-1F, mSeq-2F) that are unique to the vibrators.  According to Wong et al the data recorded with two vibrators in simultaneous operation and controlled by unique code sequences can be separated by cross-correlation thereby producing seismograms with little crosstalk (interference).  
Per difference (b), Sallas et al teaches (see paragraph 0082) that continuous operation of marine vibrators is well known for increasing productivity.
Per difference (c), Fullerton et al discloses a system and method for generating and controlling seismic waves from simultaneously fired multiple seismic sources (para. 0003).  Kasami code sequences and Gold code sequences are among the plural code sequences used.  Of note is the suggestion (para. 0009 and claim 7) that the plurality of code sequences can be substantially orthogonal to other code sequences.
Therefore, in view of the minimal crosstalk and increased productivity afforded by Wong et al’s method, it would be obvious to one of ordinary skill in the art to have 
Per claim 3, see Fig. 1 of Tenghamn.
Per claims 5, 11, 12 and 22, see claims 3 and 10 of Tenghamn and claim 7 or para. 0009 of Fullerton et al.
Per claim 21, see Tenghamn (col. 15, lines 48-55).

5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (‘127) in view of the article to Wong et al and PG-Publications to Sallas et al (‘272) and to Fullerton et al (‘351), as applied to claim 1 above, and further in view of the PG-Publication to Bagaini (‘536).
 Per claims 6 and 7, Bagaini teaches (see abstract) that it is well known to utilize low frequency and high frequency marine vibrators to enhance the seismic survey such that it would have been obvious to one of ordinary skill in the art to have further modified Tenghamn to include both low frequency and high frequency vibrators.

6.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (‘127) in view of the article to Wong et al and PG-Publications to Sallas et al , as applied to claim 1 above, and further in view of the PG-Publication to Sallas et al (‘272).
Per claims 8-10, Sallas et al teaches that feedback control systems are known in the art of multiple marine vibrators and are specifically used to ensure that the acoustic output is synchronized and spectrally matches the excitation signal.  It would have been obvious to one of ordinary skill in the art to have further modified Tenghamn to include such feedback control to therefore ensure source output synchronization and spectral matching.  Claims 8-10 are so rejected.

7.	Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (‘127) in view of the article to Wong et al and PG-Publications to Sallas et al (‘272) and Fullerton et al (‘351), as applied to claim 1 above, and further in view of the PCT Application to Gunnarsson et al (WO2015101644).
Independent claim 13 further differs from Tenghamn (‘127) by including “a summing amplifier configured to generate corrected driver signals, each corrected driver signal comprising an input signal plus a difference between a reference signal and an output signal”.
Gunnarsson et al teaches (Figs 14 and 16 and paragraphs 0101-0105) iterative learning control so that the vibrator(s) will have an energy output having desired spectral characteristics, where the output spectral characteristics are repeatable and harmonics are substantially suppressed.  The iterative learning control includes a summing amplifier (302) to generate corrected driver signals, where each corrected 
Therefore, in view of Gunnarsson et al, it would have been obvious to one of ordinary skill in the art to further modify the system of Tenghamn by including a summing amplifier configured to generate corrected driver signals, each corrected driver signal comprising an input signal plus a difference between a reference signal and an output signal so that the vibrator(s) will have an energy output having desired spectral characteristics, where the output spectral characteristics are repeatable and harmonics are substantially suppressed.  Claim 13 is so rejected.
Per claim 14, see Figs 14 and 16 of Gunnarsson et al.
Per claim 15, see Fig. 1 of Tenghamn.
Per claim 16, see claims 3 and 10 of Tenghamn and claim 7 or para. 0009 of Fullerton et al.
Per claim 19, see claims 3 and 10 of Tenghamn and claim 7 or para. 0009 of Fullerton et al.

8.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tenghamn (‘127) in view of the article to Wong et al and PG-Publications to Sallas et al (‘272), to Fullerton et al (‘351) and PCT Application to Gunnarsson et al (WO2015101644), as applied to claim 13 above, and further in view of the PG-Publication to Bagaini (‘536).
 Per claims 17 and 18, Bagaini teaches (see abstract) that it is well known to utilize low frequency and high frequency marine vibrators to enhance the seismic survey .

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl